DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “the second signal” (claim 17, line 2; claim 18, line 11) lacks proper antecedent basis.  Thus, the metes and bounds of the claim cannot be determined renders the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nie et al. (USP 9,536,466).
Regarding claim 1, Nie et al.’s figure 6 shows a GOA unit comprising a driver circuit (M1) is configured to output a first signal (CK) from an output end of the GOA (OUPTUT) unit; a pull down circuit (M7, M9, M10) is connected with a control end of the driver circuit (PU) through a pull down control circuit (M4, M6 and M8), the pull down circuit is also connected with at least one voltage end that provides a voltage signal (VGL), the pull down circuit is configured to input the voltage signal (VGL) into the control end of the driver circuit to drive the driver circuit to be an off state when the GOA unit outputs an off signal; and the pull down control circuit is connected with the pull down circuit and the driver circuit, and is configured to control the pull down circuit to input the voltage signal to the control end of the driver circuit as called for in claim 1.

Regarding claim 15, Nie et al.’s figure 6 shows a pull up circuit (M11, M12), a pull up signal (STV); the driver circuit comprises a driving transistor (M1).

Regarding claim 16, Nie et al.’s figure 6 shows a reset circuit (M3, M5), a reset voltage (voltage applied to the gate electrodes of the transistor M1 and the output terminal) via the transistor M3 and M5.
Regarding claim 17, Nie et al.’s figure 6 shows a sixth transistor (M1) and a first capacitor (C1), the first signal (CK) is opposite in phase with the second signal (CKB).

Regarding claims 19-20, Nie et al.’s figure 6 GOA is capable of forming a gate driver circuit used in a display panel.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 15-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohhashi (US 2012/0098804).
Regarding claim 1, Ohhashi’s figure 7 shows a GOA unit comprising a driver circuit (T1) is configured to output a first signal (VDD) from an output end of the GOA (OUPTUT) unit; a pull down circuit (T3) is connected with a control end of the driver circuit (netA) through a pull down control circuit (T2), the pull down circuit is also connected with at least one voltage end that provides a voltage signal (Vss), the pull down circuit is configured to input the voltage signal (Vss) into the control end of the driver circuit to drive the driver circuit to be an off state when the GOA unit outputs an off signal; and the pull down control circuit is connected with the pull down circuit and the driver circuit, and is configured to control the pull down circuit to input the voltage signal (Vss) to the control end of the driver circuit as called for in claim 1.

Regarding claim 15, Ohhashi’s figure 7 shows a pull up circuit (T7), a pull up signal (SET); the driver circuit comprises a driving transistor (T1).

Regarding claim 16, Ohhashi’s figure 7 shows a reset circuit (T4, T5), a reset voltage (Vss).
Regarding claim 18, Ohhashi’s figure 7 shows the reset circuit include an eighth transistor (T4) and a ninth transistor (T5), a signal reset end (CKB).
Regarding claims 19-20, Ohhashi’s figure 7 GOA is capable of forming a gate driver circuit used in a display panel.
Allowable Subject Matter
Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        2/26/2021